2010DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-6 of the remarks, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0223447) in view of Wang et al (US 2002/0162740) and Shintani (JP 2008-100854) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hara (US 2009/0223447) in view of Wang et al (US 2002/0162740), Shintani (JP 2008-100854), and Hori et al (JP2010-222232).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0223447) in view of Wang et al (US 2002/0162740), Shintani (JP 2008-100854), a computer translation (CT) is provided, and Hori et al (JP2010-222232), a computer translations (CT2) is provided.
Hara teaches a silicon carbide single crystal manufacturing apparatus 1 comprising: a crucible 30 having a cylindrical shape and providing a hollow portion forming a reaction chamber (crucible 30 functions as a reaction container in vacuum chamber 10); a pedestal  32disposed in the hollow portion of the crucible 30 and having one surface on which a seed crystal 33 for growing a silicon carbide single crystal is to be disposed, the one surface of the pedestal having a circular shape; a gas supplying mechanism (gas introduction pipe 50) configured to supply a silicon carbide raw material gas for growing the silicon carbide single crystal on a surface of the seed crystal from below the pedestal; a heating device (RF heating coils 24, 25) configured to heat and decompose the silicon carbide raw material gas; and a rotation mechanism configured to rotate the pedestal to cause the silicon carbide single crystal to grow while the seed crystal is rotated (pedestal 32 fixed to shaft 18 coupled to a rotating and vertically moving device) (Figs 1-3, 5-7; [0023]-[0046]).
Hara does not teach a center axis of the pedestal is eccentric from a rotation center of the pedestal.
In a method and apparatus for vapor deposition on a substrate, Wang et al teaches a rotating platform 26 on which a substrate is secured, and a shaft 36 connected to a motor to rotate the platform. Wang et al also teaches a substrate may be rotated about its center or may be rotated off-center ([0007], [0041]-[0050]). Wang et al teaches not rotating about the center to generate discrete compositional regions or other desired film thickness or composition profiles across the substrate ([0043], [0050]).
In an apparatus for supporting a seed crystal, Shintani teaches a pulling shaft 108 rotates around the axis X and holds a SiC seed crystal 110 at the lower end of the pulling shaft (Fig 1-4, CT [0020]-[0036]). The pulling shaft 108 has includes a straight upper half and a lower half that is deflected (bent) from the axis (Fig 1-4; [0021]-[0036]), which clearly suggests a shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft (See Fig 1 and 4). The rotating shaft having a bent lower half clearly suggests the rotation mechanism is configured to rotate the pedestal to revolve with respect to a center axis of the crucible.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hara by providing shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft, as taught by Shintani, to rotate the substrate off-center, to generate discrete compositional regions or other desired film thickness or composition profiles across the substrate, as taught by Wang (Wang [0043], [0050]).
The combination of Hara, Wang et al and Shintani teaches a gap the crucible and the pedestal, however the combination of Hara, Wang et al and Shintani does not explicitly teach a distance between the pedestal and the crucible at a position where the distance between the pedestal and the crucible is the shortest is 20 mm or greater.
In a vapor deposition apparatus, Hori et al teaches a vapor phase growth apparatus 1 with a holder for a seed crystal and an outer cylinder and a gas supply pipe (CT2 [0023]-[0030]; Fig 1). Hori et al also teaches a gap between the inner wall and the seed is 10 to 80 mm or within a range where the gas flows smoothly, and the gap is adjusted by he position of the holder (CT2 [0025]-[0030]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hara, Wang et al and Shintani by making a distance between the pedestal and the crucible at a position where the distance between the pedestal and the crucible is the shortest is 20 mm or greater, as taught by Hori et al, to provide a smooth gas flow.
Referring to claim 2, the combination of Hara, Wang et al, Shintani and Hori et al teaches the rotation mechanism includes a shaft configured to rotate the pedestal, and the shaft is straight and is eccentric from a center axis of the shaft (Wang Fig 1, [0043], [0050]; Shintani Fig 4).
Referring to claim 3, the combination of Hara, Wang et al, Shintani and Hori et al teaches a shaft configured to rotate the pedestal, and the shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft (See Shintani Fig 4).
Referring to claim 4, the combination of Hara, Wang et al, Shintani and Hori et al teaches the rotation mechanism includes a shaft configured to rotate the pedestal, the shaft has an inclined portion inclined with respect to a rotation axis of the shaft, and a lower end of the inclined portion is eccentric from the rotation center, and a center axis of the pedestal is coincident with a center of the lower end of the shaft. (See Shintani Fig 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Newly cited Hori et al (JP2010-222232) teaches a gap between the seed pedestal and the wall is 10-80 mm to provide smooth gas flow (CT2 [0027]-[0028]; Fig 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714